54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Michael F. DEHONEY, Petitioner.
No. 94-8102.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Michael F. Dehoney, Petitioner Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Michael Forbes Dehoney petitioned this Court for a writ of mandamus to direct the district court to enforce the housing provisions of the consent decree entered by both parties and to prevent prison officials from removing the coin-operated telephones and declaring United States currency as contraband.  He also requested leave to proceed in forma pauperis.


2
The writ of mandamus is a drastic remedy and should only be granted in those extraordinary situations when no other remedy is available.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Here, Dehoney can petition the district court to order the South Carolina Board of Corrections to comply with the housing provisions of the consent decree.  Further, he could appeal any adverse decision of the district court.  Mandamus relief cannot be used as a substitute for an appeal.  Id.


3
Therefore, we deny Dehoney's petition for a writ of mandamus.  However, we grant leave to proceed in forma pauperis.  We dispense with oral argument because the facts and legal contentions are adequately present in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED